Citation Nr: 1136330	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.  He died in December 2005, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

This case was initially before the Board in March 2009, when the case was remanded for further development.  Pursuant to the March 2009 Remand, the RO was instructed to obtain outstanding VA treatment records, private treatment records, a VA opinion, and to send corrective VCAA notice.  Although the Board notes that additional VA treatment records were not obtained, and there is no VA Form 646, Statement of Accredited Representative in Appealed Case filed prior to the re-certification of the appeal to the Board, because the Board is granting in full the benefit sought on appeal, these procedural errors are deemed to be non-prejudicial to the Appellant.
  

FINDINGS OF FACT

1.  The Veteran died in December 2005 at the age of 52.  

2.  The Appellant is the Veteran's surviving spouse.

3.  According to the Certificate of Death, the cause of his death was listed as sudden cardiac death and probable coronary artery disease.  Another significant condition contributing to death but not related to the disease that caused death was listed as chronic smoking. 

4.  At the time of the Veteran's death, service connection was established for major depression associated with recurrent left shoulder dislocation, status post arthrotomy (70 percent, effective October 16, 2001), recurrent left shoulder dislocation, status post arthrotomy (30 percent, effective June 20, 1997), and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU, effective October 16, 2001). 

5.  Resolving doubt in favor the Appellant, the evidence establishes that the Veteran's service-connected major depressive disorder substantially or materially contributed to his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection for Cause of Death

Dependency and indemnity compensation may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011).

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002). Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) (2011).

Service connection may be established for the cause of a Veteran's death if a service-connected disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).  A service-connected disability is the principal cause of death when that disability, 'singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.'  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the disability must have 'contributed substantially or materially' to death, 'combined to cause death,' or 'aided or lent assistance to the production of death.'  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the present case, the Veteran died in December 2005.  The cause of the Veteran's death as reported on the death certificate was listed as sudden cardiac death and probable coronary artery disease.  Another significant condition contributing to death but not related to the disease that caused death was listed as chronic smoking.  

At the time of the Veteran's death, service connection was established for major depression associated with recurrent left shoulder dislocation, status post arthrotomy (70 percent, effective October 16, 2001), recurrent left shoulder dislocation, status post arthrotomy (30 percent, effective June 20, 1997), and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU, effective October 16, 2001).

It is noted that neither the appellant nor her representative has asserted that the cause of the Veteran's death is in any way related to the Veteran's active duty period.  The evidence of record does not suggest such either.  Rather, the appellant asserts that the Veteran's service-connected disabilities caused, substantially or materially contributed to cause, combined to cause, or aided or lent assistance to the production of death.  Thus, the ultimate disposition of this case rests upon whether the Veteran's service-connected disabilities accomplished such.

In this regard, the Board has considered several medical opinions considering the relationship between the Veteran's service-connected major depressive disorder and his death.  

Initially, the Board has considered a September 2006 letter from the Veteran's VA pain psychologist.  She indicated that she had treated the Veteran since about 1995.  She discussed how the Veteran suffered from head pain which left him dependent on narcotics; she noted that he had a shoulder injury which made it impossible for him to concentrate and he could do virtually nothing with the left arm.  She stated "I think his severe depression and stress, coupled with his unrelenting pain, caused in great part the cardiac failure that took his life on December 13, 2005."  Little rationale was provided for this positive opinion.  Moreover, it is unclear what records she reviewed.  The United States Court of Appeals for Veterans Claims (Court) has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  As such, this opinion is given little probative value.

The Board has additionally considered a September 2006 VA treatment record authored by the Veteran's treating Internist.  The VA physician indicated that the Veteran was well known to him.  He stated that the Veteran had smoked and had hypertension and hyperlipidemia and was deconditioned for most of his life.  He stated that these factors are "now known to be much greater risk factors for coronary heart disease than is depression or his arm condition.  It is much more likely than not that his heart disease was NOT related to his depression and arm condition.  It is more likely than not that his heart disease was related to the combination of his smoking, his hypertension, and his hyperlipidemia."  The basis for this medical conclusion is somewhat vague.  The VA treating physician did not provide background information supporting his conclusions.  Therefore, the opinion is given little probative weight.  See also Nieves-Rodriguez v. Peake. 

Pursuant to the March 2009 BVA Remand, a June 2009 VA medical opinion was obtained to try and reconcile the differences in opinion between the September 2006 letter from the Veteran's VA pain psychologist and the September 2006 VA Internist's opinion.  The June 2009 VA examiner stated that she had reviewed the Veteran's medical records as requested.   She opined that it is "AS LEAST AS LIKELY AS NOT (50/50 PROBABILITY) that the acute myocardial infarction was CAUSED BY OR A RESULT OF this Veteran's [s]ervice connected condition of depression."  She rationalized that "depression and its relationship to CAD [coronary artery disease] can be primary or secondary.  There are biologic pathways which can directly or indirectly lead to CAD.  Secondary pathways in not taking proper care of CAD or the risk factors due to depression and even delay in treatment of acute myocardial infarction has been documented."  The VA examiner noted that the Veteran also had secondary issues that could have lead to the CAD regarding its development from chronic pain and poor sleep which is related to the primary risk factor for heart disease like hypertension.

The June 2009 VA examiner stated that the VA internist's September 2006 opinion regarding the cause of death and depression with CAD was made in 2006 and the scientific evidence and literature has changed so much over this short time that it might not have been available to be considered as it is today.  She noted that the mortality and morbidity studies for CAD and depression also support the opinion currently being expressed.  She stated that recent studies suggest that major depression is a risk factor not only for the development of CAD but also for mortality among patients who have had a myocardial infarction.  The VA examiner then listed and summarized numerous medical studies addressing the relationship between psychiatric issues and cardiac problems.  The Board finds this opinion is highly probative in that the VA examiner considered the Veteran's records and the medical literature in her conclusions.  Thorough rationale was provided for her opinion. 

A subsequent VA medical opinion was obtained in November 2010.  A cardiologist reviewed the claims file and noted that the Veteran had a medical history which included chronic longstanding musculoskeletal pain at various sites (shoulder, back, and neck), substance and drug abuse which resulted in admission to the hospital and incarceration, depression and anger management issues, a tobacco use disorder, dyslipidemia and hypercholesterolemia, and hypertension.  Upon review of the record, he noted there was no documentation of coronary artery disease (CAD) or heart disease anywhere other than on his death certificate.  The VA examiner indicated that the Veteran died at home apparently without any symptoms.  He stated that no autopsy was performed and no symptoms were recorded so the assessment on his death certificate was likely based on the statistical likelihood for probable cause of such death in a 52 year old male.  However, the VA examiner noted that other possible causes including drug overdose, massive pulmonary embolism, aortic dissection or cerebro-vascular stroke cannot be entirely excluded.  It is unclear why the VA examiner provided this information, as there is no indication that the Veteran's death certificate is inaccurate.  Moreover, in his opinion, as will be described in detail below, the VA examiner indicated that it was more likely than not that the Veteran died of a sudden cardiac death as a result of CAD.

The November 2010 VA examiner indicated that the date of onset for CAD in its clinically manifest form would be September 2005 since the Veteran did not have any signs, symptoms, or tests to show presence of CAD prior to that date.  He noted that the Veteran's major risk factors for CAD included male sex, age greater than 45 years, smoking, hypertension and hyperlipidemia.  He stated that the most common tool used to calculate the risk of CAD in clinical practice is the Framingham risk score.  The VA examiner indicated that any reference to studies showing increased incidence of depression after a heart attack do not apply in this case as the Veteran did not have any known heart attack prior to the day of his death.  He stated that the Interheart Study, which was a large population based study looking into the relative contribution of risk from various factors, concluded that apolipoprotein levels and smoking were the strongest risk factors for developing a heart attack.   

The November 2010 VA examiner concluded his report opining that it was more likely than not that the Veteran died of sudden cardiac death as a result of CAD.  He opined that the cause of any CAD the Veteran may have had was more likely than not due to his age, sex, smoking, hyperlipidemia, and hypertension and less likely than not that the depression was the principal cause of his CAD.  He concluded his opinion stating that "it is more likely than not that the Veteran's depression was one of the contributory factors in the causation of any CAD that the Veteran may have had."  Supporting rationale for this positive final opinion was not provided.  Therefore, an addendum opinion was requested.

In April 2011, the November 2010 VA examiner provided an addendum opinion to explain his positive opinion regarding his conclusion that the Veteran's depression was one of the contributory factors in the causation of any CAD he may have had.  He essentially reiterated his earlier opinion stating that it was more likely than not that the Veteran died of a sudden cardiac death as a result of CAD and that the cause of any CAD was more likely than not due to his age, sex, smoking hyperlipidemia and hypertension.  The VA examiner once again indicated it was less likely than not that the depression was the principal cause of his CAD.  However, he concluded indicating that there was no evidence that the Veteran's depression caused any CAD that the Veteran may have had and therefore it is less likely than not that the depression was the cause of his possible CAD.  

The Board finds that the probative value of the November 2010 and April 2011 VA opinions is compromised by the fact that the VA examiner provided no rationale or basis for his change in opinion between his November 2010 VA opinion and his April 2011 opinion.  While he concluded in November 2010 that "it is more likely than not that the Veteran's depression was one of the contributory factors in the causation of any CAD that the Veteran may have had," he stated the opposite conclusion at the end of his April 2011 VA opinion.  As it is unclear what the basis for this sudden change was, the Board places no probative value on these VA opinions. 

The Board notes that while drug abuse had been noted in the Veteran's treatment records preceding his death, there is no indication on the Veteran's death certificate that his death was caused by alcohol or any other type of drug or controlled substance.  Moreover, the Board has considered that the Veteran's death certificate lists chronic smoking as a condition contributing to this death.  In this regard, the Board notes that with respect to claims filed on or after June 9, 1998, there is an express prohibition against service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  

Nevertheless, in this case, given the conflicting medical opinions of record and the more probative June 2009 VA opinion, the Board finds that the evidence is at a minimum in equipoise.  As such, deciding all doubt in favor of the appellant, the Board finds that there is evidence to establish service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, the evidence reflects that that Veteran's service-connected major depressive disorder has been causally related to, or has played a role in producing or hastening, the Veteran's death.  Thus, entitlement to service connection for the Veteran's cause of death is warranted.


ORDER

Service connection for the cause of death is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


